--------------------------------------------------------------------------------




Exhibit 10.41
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated effective July 24,
2013 (the “Effective Date”), by and between Genesis Biopharma, Inc., a Nevada
corporation (the “Company”), and Manish Singh (“Executive”) (either party
individually, a “Party”; collectively, the “Parties”).
WHEREAS, the Company desires to retain the services of Executive as its Chairman
of the Board and Chief Executive Officer.
WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by the Company and to address certain
matters related to Executive’s employment with the Company;
WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement, and Executive acknowledges Executive
has been afforded a reasonable opportunity to review this Agreement with
Executive’s legal counsel to the extent desired;
NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:
1. Employment. Effective commencing as of the Effective Date, the Company hereby
employs Executive, and Executive hereby accepts such employment, upon the terms
and conditions set forth herein.
 
2.
Duties.

2.1 Position. Executive shall be employed by the Company in the position of
Chairman of the Board and Chief Executive Officer. Executive shall have the
duties and responsibilities assigned by the Company’s Board of Directors (the
“Board”). Executive shall perform faithfully and diligently such duties as are
reasonable and customary for Executive’s position, as well as such other duties
as the Board shall reasonably assign from time to time. Executive shall perform
his duties at the Company’s corporate headquarters, which shall be located as
determined by Executive in the Woodland Hills/Calabasas, California area.


 
2.2
Best Efforts/Full-Time.

2.2(a) Executive understands and agrees that Executive will faithfully devote
Executive’s best efforts and substantially all of his time during normal
business hours to advance the interests of the Company. Executive will abide by
all policies and decisions made by the Company, as well as all applicable
federal, state and local laws, regulations or ordinances. Executive will act in
the best interest of the Company at all times. Executive further understands and
agrees that Executive has a fiduciary duty of loyalty to the Company and that
Executive will take no action which in any way harms the business, business
interests, or reputation of the Company.

 
1

--------------------------------------------------------------------------------

 


2.2(b) Executive agrees that Executive will not directly engage in competition
with the Company at any time during the existence of the employment relationship
between the Company and Executive.
2.2(c) Executive agrees that, during the term of this Agreement, Executive shall
work exclusively for the Company. Consequently, Executive agrees to not accept
employment, of any kind, from any person or entity other than the Company, and
to not perform duties or render services to any person or entity other than the
Company, provided, however, that Executive may, subject to prior disclosure to
the Board of the Company, provide non-executive services, including serving on a
board of directors, to any person or entity so long as such person or entity
does not compete with the Company or otherwise compete, directly with the
Company’s business of developing and marketing therapies based on T-cells and
T-cell engineering based immunotherapy.
2.2(d) Executive understands and agrees that any information, funds, or property
received or developed by Executive during Executive’s employment with the
Company that is related to the Company’s business is or shall become the sole
property of the Company. Accordingly, Executive understands and agrees that
Executive shall immediately turn over all of the foregoing information, funds,
or property that comes into Executive’s possession during Executive’s employment
with the Company, upon the Company’s request.
3. At-Will Employment. Executive’s employment with the Company will be “at-
will” and will not be for any specific period of time. As a result, Executive is
free to resign at any time, for any or no reason, as Executive deems
appropriate. The Company will have a similar right and may terminate Executive’s
employment at any time, with or without cause. Executive’s and the Company’s
respective rights and obligations at the time of termination are outlined below
in Section 6 of this Agreement.
 
4.
Compensation.

4.1 Base Salary. As compensation for the proper and satisfactory performance of
all duties to be performed by Executive hereunder, the Company shall pay to
Executive a Base Salary of $34,000 per year, less required deductions for state
and federal withholding tax, social security and all other employment taxes and
authorized payroll deductions, payable on a prorated basis as it is earned, in
accordance with the normal payroll practices of the Company. Once the Company
successfully raises an aggregate of $1,000,000 in one or multiple financings or
licensing or other similar transactions, the Executive’s Base Salary per year
shall be increased to $350,000. Notwithstanding the foregoing, any equity
financing amounts received by the Company from Alpha Capital Anstalt, Ayer
Capital Partners Master Fund, L.P., Bristol Investment Fund, Ltd., or any of the
foregoing entity’s affiliates, shall not count towards the achievement of the
$1,000,000 raise.
 
2

--------------------------------------------------------------------------------

 


4.2 Incentive Compensation. Executive will be eligible to participate in the
Company’s annual incentive compensation program (“Incentive Plan”) applicable to
Executive’s position, as approved by the Board (the year in which the program is
implemented, the “Plan Year”). The target potential amount payable to Executive
under the Incentive Plan, if earned, shall be 30% of Executive’s Base Salary
earned during the applicable calendar year. Compensation under the Incentive
Plan (“Incentive Compensation”) will be conditioned on the satisfaction of
individual and Company objectives, as established in writing by the Company, and
the condition that Executive is employed by Company on the Incentive
Compensation payment date, which shall be on or before March 15th of the year
following the Plan Year. The payment of any Incentive Compensation pursuant to
this Section 4.2 shall be made in accordance with the normal payroll practices
of the Company, less required deductions for state and federal withholding tax,
social security and all other employment taxes and authorized payroll
deductions, and provided Executive satisfies the conditions for earning the
Incentive Compensation.
4.3 Performance Review. The Company will periodically review Executive’s
performance on no less than an annual basis and will make adjustments to salary
or other compensation, as they deem appropriate in their sole and absolute
discretion.
4.4 Stock Options. Executive shall be entitled to receive stock option grants
under the Company’s stock option plan commencing one year after the Effective
Date in such amounts and upon such terms as shall be determined by the Board.
4.5 Customary Fringe Benefits. Executive understands and agrees that certain
employee benefits may be provided to the Executive by the Company incident to
the Executive's employment. Executive will be eligible for all customary and
usual fringe benefits generally available to employees of the Company subject to
the terms and conditions of the Company’s benefit plan documents. Executive
understands and agrees that any employee benefits provided to the Executive by
the Company incident to the Executive's employment are provided solely at the
discretion of the Company and may be modified, suspended or revoked at any time,
without notice or the consent of the Executive, unless otherwise provided by
law. Moreover, to the extent that these benefits are provided pursuant to
policies or plan documents adopted by the Company, Executive acknowledges and
agrees that these benefits shall be governed by the applicable employment
policies or plan documents. The benefits to be provided to Executive shall
include group health and dental insurance and participation in a 401-K plan.
4.6 Personal Time Off (“PTO”). Executive will be eligible to receive PTO,
accrued at 1.25 days/month (annualizing to 15 days/year). PTO is an accrued
benefit and will be paid out at termination in accordance with the Company’s
standard PTO policies.
4.7 Business Expenses. Executive will be reimbursed for all reasonable, out-
of-pocket business expenses incurred in the performance of Executive’s duties on
behalf of the Company, including travel-related expenses. To obtain
reimbursement, expenses must be submitted promptly with appropriate supporting
documentation in accordance with the Company’s policies.
 
3

--------------------------------------------------------------------------------

 
5. Confidentiality and Proprietary Agreement. Executive agrees to abide by the
Company’s Employee Proprietary Information and Inventions Agreement (the
“Non-Disclosure Agreement”), which Executive has signed and is incorporated
herein by reference.
 
6.
Termination of Executive’s Employment.

6.1 Termination for Cause by the Company. The Company may terminate Executive’s
employment immediately at any time and without notice for “Cause.” For purposes
of this Agreement, “Cause” shall mean (i) a failure by Executive to perform any
of his material obligations under this Agreement or to execute and perform in a
timely and cooperative manner any directions of the Board; (ii) the death of
Executive or his disability resulting in his inability to perform his reasonable
duties assigned hereunder for a period of 180 days; (iii) Executive’s theft,
dishonesty, or falsification of any Company documents or records; (iv)
Executive’s improper use or disclosure of the Company’s confidential or
proprietary information; or (v) Executive’s conviction (including any plea of
guilty or nolo contendere) of any criminal act which impairs Executive’s ability
to perform his or her duties hereunder or which in the Board’s judgment may
materially damage the business or reputation of the Company; provided, however,
that prior to termination for cause arising under clause (i), Executive shall
have a period of ten days after written notice from the Company to cure the
event or grounds constituting such cause. Any notice of termination provided by
Company to Executive under this Section 6.1 shall identify the events or conduct
constituting the grounds for termination with sufficient specificity so as to
enable Executive to take steps to cure the same if such default is a failure by
Executive to perform any of his material obligations under this Agreement. In
the event Executive’s employment is terminated in accordance with this
subsection 6.1, Executive shall be entitled to receive only the Base Salary and
any unearned Incentive Compensation (as defined in Section 4.1 above) then in
effect, prorated to the date of termination. All other obligations of the
Company to Executive pursuant to this Agreement will be automatically terminated
and completely extinguished.
6.2 Termination Without Cause By The Company/Separation Package. The Company may
terminate Executive’s employment under this Agreement without Cause (as defined
in Section 6.1 above) at any time on thirty (30) days’ advance written notice to
Executive. In the event of such termination, Executive will receive Executive’s
Base Salary through the date of termination and a prorated portion of any
Incentive Compensation that was earned under Section 4.2 through the date of
termination. Upon such termination without cause, any then unvested stock
options granted to Executive by the Company that vest with the passage of time
will become fully vested and Executive shall have twelve months from the date of
termination within which to exercise his vested options. In addition, Executive
will be eligible to receive a “Severance Payment” equivalent to twelve months of
Executive’s then Base Salary, payable in full within thirty (30) days after
termination, provided that Executive first satisfies the Severance Conditions.
For purposes of this Agreement, the “Severance Conditions” are defined as (1)
Executive’s execution and non-revocation of a full general release, in a form
acceptable to the Company, releasing all claims, known or unknown, that
Executive may have against the Company arising out of or in any way related to
Executive’s employment or termination of employment with the Company, and such
release has become effective in accordance with its terms prior to the 30th day
following the termination date; and (2) Executive’s reaffirmation of Executive’s
commitment to comply, and actual compliance, with all surviving provisions of
this Agreement. Following payment of the Severance Payment, Base Salary and any
Incentive Compensation through the date of termination, all other obligations of
the Company to Executive pursuant to this Agreement will be automatically
terminated and completely extinguished.

 
4

--------------------------------------------------------------------------------

 


6.3 Termination Upon a Change of Control. For purposes of this Agreement,
“Change of Control” shall mean: (1) a merger or consolidation or the sale or
exchange by the stockholders of the Company of all or substantially all of the
capital stock of the Company, where the stockholders of the Company immediately
before such transaction do not obtain or retain, directly or indirectly, at
least a majority of the beneficial interest in the voting stock or other voting
equity of the surviving or acquiring corporation or other surviving or acquiring
entity, in substantially the same proportion as before such transaction; (2) any
transaction or series of related transactions to which the Company is a party in
which in excess of fifty percent (50%) of the Company’s voting power is
transferred; or (3) the sale or exchange of all or substantially all of the
Company’s assets (other than a sale or transfer to a subsidiary of the Company
as defined in section 424(f) of the Internal Revenue Code of 1986, as amended
(the “Code”)), where the stockholders of the Company immediately before such
sale or exchange do not obtain or retain, directly or indirectly, at least a
majority of the beneficial interest in the voting stock or other voting equity
of the corporation or other entity acquiring the Company’s assets, in
substantially the same proportion as before such transaction; provided, however,
that a Change of Control shall not be deemed to have occurred pursuant to any
transaction or series of transactions relating to a public or private financing
or re-financing, the principal purpose of which is to raise money for the
Company’s working capital or capital expenditures and which does not result in a
change in a majority of the members of the Board. If, within six (6) months
immediately preceding a Change of Control or within twelve (12) months
immediately following a Change of Control, the Executive’s employment is
terminated by the Company for any reason other than Cause, then the Executive
shall be entitled to receive the Severance Payment, and stock option vesting and
exercisability set forth in Section 6.2, provided that Executive first satisfies
the Severance Conditions. Following payment of the Severance Payment, Base
Salary and any Incentive Compensation through the date of termination, all other
obligations of the Company to Executive pursuant to this Agreement will be
automatically terminated and completely extinguished.
6.4 Resignation. Executive shall have the right to terminate this Agreement at
any time, for any reason, by providing the Company with thirty (30) days written
notice, provided, however, that subsequent to Executive’s resignation, Executive
shall be required to comply with all surviving provisions of this Agreement.
Executive shall not be entitled to any Severance Pay. Executive will only be
entitled to receive Executive’s Base Salary earned up to the date of
termination. Notwithstanding the foregoing, Executive has the right upon thirty
(30) days written notice to the Company to terminate Executive’s employment for
“Good Reason” due to occurrence of any of the following: (i) the Company’s
requirement that Executive’s principal place of work relocate more than thirty
(30) miles from its headquarters location initially designated by Executive
without the written consent of Executive to such relocation, (ii) a material
adverse change in Executive’s duties and responsibilities; (iii) any failure by
the Company to pay, or any material reduction by Company of, the base salary or
any failure by Company to pay any Incentive Compensation to which Executive is
entitled pursuant to Section 4; (iv) the Company creates a work environment
designed to constructively terminate Executive or to unlawfully harass or
retaliate against Executive; or (v) a Change of Control occurs in which the
Company is not the surviving entity and the surviving entity fails to offer
Executive an executive position at a compensation level at least equal to
Executive’s then compensation level under this Agreement. In the event that
Executive terminates his employment for Good Reason, then Executive shall be
entitled to receive the Base Salary, any earned Incentive Compensation,
Severance Payment and stock option vesting and exercisability as if Executive
were terminated by the Company without Cause under Section 6.2, subject to
Executive’s compliance with all of the Severance Conditions.

 
5

--------------------------------------------------------------------------------

 
 
6.5
Application of Section 409A.

6.5(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A of the Code (the “Section 409A Regulations”) shall be paid unless
and until Executive has incurred a “separation from service” within the meaning
of the Section 409A Regulations.
6.5(b) Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However,
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, Company shall not be responsible for
the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.
6.5(c) Furthermore, to the extent that Executive is a “specified employee”
within the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of Executive’s separation from service shall be paid
to Executive before the date (the “Delayed Payment Date”) which is first day of
the seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.
6.5(d) Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (i) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (ii) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (iii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
6.5(e) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.


 
6

--------------------------------------------------------------------------------

 


 
7.
General Provisions.

7.1 Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.
7.2 Waiver. Either party's failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
7.3 Attorney’s Fees. In the event of any dispute or claim relating to or arising
out of Executive’s employment relationship with Company, this Agreement, or the
termination of Executive’s employment with Company for any reason, the
prevailing party in any such dispute or claim shall be entitled to recover its
reasonable attorney’s fees and costs.
7.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
7.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.
Executive has participated in the negotiation of the terms of this Agreement.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
7.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the internal laws of the State
of California.
7.7 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt;
(c)by telecopy, facsimile transmission, or electronic transmission such as
e-mail, upon acknowledgment of receipt of electronic transmission; or (d) by
certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to the addresses set forth below, or such other
address as either party may specify in writing.
7.8 Entire Agreement. This Agreement and the Non-Disclosure Agreement constitute
the entire agreement between the Parties relating to this subject matter and
supersede all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral. This Agreement may be amended or
modified only with the written consent of Executive and the Company. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.




 
7

--------------------------------------------------------------------------------

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT
ON THE DATES SHOWN BELOW.





          EXECUTIVE  
Dated:
 
        Manish Singh                  



Signature Page to Employment Agreement

8

--------------------------------------------------------------------------------